Exhibit 10.7

AMENDMENT TO THE

INTEGRA LIFESCIENCES HOLDINGS CORPORATION

2000 EQUITY INCENTIVE PLAN

(Effective as of May 17, 2012)

This Amendment (the “Amendment”) to the Integra LifeSciences Holdings
Corporation 2000 Equity Incentive Plan, as amended and restated as of July 26,
2005 (the “Plan”), amends the Plan as follows:

Subsection (b) of Section 8.2 is hereby amended by adding the following sentence
to the end thereof:

“Notwithstanding the foregoing, except as otherwise determined by the Committee,
in the event of a Participant’s death or Disability, all restrictions on such
Participant’s Restricted Stock granted on or after May 17, 2012 shall lapse and
such Restricted Stock shall become vested Shares.”

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of Integra
LifeSciences Holdings Corporation, has caused this Amendment to be executed on
this 17th day of May, 2012.

 

INTEGRA LIFESCIENCES HOLDINGS CORPORATION By:   /s/ Richard D. Gorelick Name:  
Richard D. Gorelick Title:   Senior Vice President,   General Counsel,  
Administration and Secretary